                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 JUSTIN BEAL,                          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:17-cv-00113-WCM
                                       )
                 vs.                   )
                                       )
 NC DEPARTMENT OF HEALTH               )
 AND HUMAN SERVICES, Division          )
 of State Operated Healthcare          )
 Facilities, Black Mountain            )
 Neuro-Medical Treatment Center,       )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 18, 2019 Order.

                                               April 18, 2019
